Title: To Thomas Jefferson from Zachariah Hale, 23 August 1805
From: Hale, Zachariah
To: Jefferson, Thomas


                  
                     Friend, Thomas, Jefferson, Chief Magistrate, of The United, States, 
                     Danbury (Massachusetts) August 23d. 1805
                  
                  When thee calls to mind, that we, (the Friends caled Quakers) do not in general, use compliments, to any man, or body of men, daubtless, thou wilt, as readily, pay due attention, to this, simple letter, as though it, came from the most, magnificent Count, thinking that the mail, would at no time, be incumbered, or even, nott less to the USA, than it now does, if an act, should be passed, at the next cession of Congress, for the circulation, by Mail, of Religious and political pamphlets (free of postage, for 4 weeks, after publication, not more than fifty, at any one time, and no pamplet so caried, to exceed 100 pages,) and that such regulations, would be of immense, Service to poor people, both in a political, and Moral, view, is to me obvious, therefore I would wish thee, to view this business, with thy penetrating mind, and if thee bilieves, that the utility of it, would exceed the  evils that could, or would, probably arise, I doubt not, but what, thou wilt, lay this proposition, before congress
                  from a friend to virtue true Republicanism or thy Administration,
                  
                     Zachariah, Hale, 
                  
               